EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Drexler on 07/26/21.

The application has been amended as follows: 
Claim 1 line 11 “said first segment” has been changed to -- said first tubular segment --
Claim 1 line 15 “said second segment” has been changed to -- said second tubular segment –
Claim 1 line 18 “the housing seating” has been changed to -- the at least one housing seating --
Claim 3 line 5 “the housing seating” has been changed to -- the at least one housing seating --
Claim 6 line 3 “the housing seating” has been changed to -- the at least one housing seating --
Claim 8 line 1 “said first segment” has been changed to -- said first tubular segment --
Claim 8 line 3 “said second segment” has been changed to -- said second tubular segment --
Claim 8 lines 3-4 “said first segment” has been changed to -- said first tubular segment --
Claim 11 line 2 “the housing seating” has been changed to -- the at least one housing seating --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 1.  Specifically, claim 1 requires a bushing inserted into said housing seating and provided with a through seating into which said clamping pin is slidingly inserted, and wherein between the housing seating and the bushing, rotation limitation devices are provided, configured to allow a controlled angular rotation, around the sliding axis, of said bushing and of said clamping pin with respect to said housing seating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654   

/SANG K KIM/           Primary Examiner, Art Unit 3654